Citation Nr: 0706213	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for disease of the 
teeth and gums.  

2.  Entitlement to service connection for headaches as 
secondary to service-connected nasal trauma.  

3.  Entitlement to service connection for sinusitis/rhinitis 
and nosebleeds as secondary to service-connected nasal 
trauma.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbosacral strain.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a neck 
injury to include degenerative joint disease.  

6.  Whether new and material evidence has been presented to 
reopen a claim for an effective date earlier than December 
31, 1997, for the award of a 10 percent rating for 
pseudofolliculitis barbae.  

7.  Entitlement to a compensable rating for nasal trauma.  

8.  Entitlement to initial compensable ratings for scars of 
the face and feet.  

9.  Entitlement to effective date earlier than May 20, 1999, 
for the grant of service connection for right ankle lateral 
ligament complex injury.  

10.  Entitlement to an effective date earlier than November 
9, 1998, for a 50 percent rating for calluses, dorsum of 
bilateral feet to include bilateral dorsal osteotomies of the 
fifth metatarsals, bilateral excision of the proximal phalanx 
of the fifth toes and bilateral partial syndactyly between 
the fourth and fifth toes, antalgic gait with instability and 
mild degenerative joint disease of the subtalar joint 
bilaterally.  

11.  Whether there was clear and unmistakable error (CUE) in 
a September 13, 1998, rating decision in which the RO awarded 
to 10 percent for pseudofolliculitis barbae effective from 
December 31, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In April 2003, the veteran testified during a 
hearing before RO personnel.  In July 2006, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge sitting at the RO.  

The Board notes that the veteran had perfected a claim for an 
effective date earlier than March 15, 2000, for a 30 percent 
rating for pseudofolliculitis barbae.  In written arguments, 
the veteran contended that his 30 percent award should have 
been effective from December 31, 1997.  In a September 2003 
supplemental statement of the case, the RO granted an 
effective date to December 31, 1997, for the veteran's 30 
percent rating for pseudofolliculitis barbae.  In an October 
2003 statement, the veteran noted as follows: 

Evaluation of pseudofolliculitis barbae, 
which is currently 10 percent disabling, is 
increased to 30 percent effective December 
31, 1997 . . . . . I agree to the Department 
of Veterans Affairs decision on this issue.  

In light of the veteran's October 2003 statement, the Board 
considers the issue of an effective date earlier than March 
15, 2000, for a 30 percent rating for pseudofolliculitis 
barbae withdrawn and no longer in appellate status.  
Likewise, at the July 2006 hearing, the veteran withdrew from 
appeal his claim for service connection for acute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma, 
multiple myeloma, non-Hodgkin's lymphoma, respiratory cancer, 
and prostate cancer as due to Agent Orange exposure; as well 
as his claim for a rating higher than 50 percent for 
pseudofolliculitis barbae.  

Additionally, the veteran appealed a May 2000 rating decision 
in which the RO denied his claim for service connection for 
fatigue.  The veteran also appealed an August 2000 rating 
decision in which the RO granted a 50 percent rating for 
calluses, dorsum of bilateral feet to include bilateral 
dorsal osteotomies of the fifth metatarsals, bilateral 
excision of the proximal phalanx of the fifth toes and 
bilateral partial syndactyly between the fourth and fifth 
toes, antalgic gait with instability and mild degenerative 
joint disease of the subtalar joint bilaterally.  The RO 
issued the veteran an SOC as to both these issues.  However, 
the veteran failed to file a substantive appeal.  As such, 
neither issue is in appellate status.  

As reflected on the title page, the veteran has appealed the 
RO's denial of his claim for an initial compensable rating 
for scars of the feet.  The Board notes, however, that none 
of the rating decisions of record reflect that the RO has 
actually granted service connection for scar(s) of the feet.  
Of note, the medical evidence reflects that the veteran has 
scar sites on his feet related to surgery for service-
connected disability.  Thus, while not explicit in the rating 
decisions, the Board construes the RO's phrasing of the issue 
on appeal to mean that the veteran has in fact been service 
connected by the RO for scars of his feet.  Likewise, as the 
veteran is appealing the initial noncompensable evaluations 
assigned to his service-connected scars of the face and feet, 
the issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  

The Board also notes that in a September 1998 rating 
decision, the RO assigned an effective date of December 31, 
1997, for the award of a 10 percent rating for 
pseudofolliculitis barbae.  The veteran was notified of the 
decision but did not appeal.  Thus, the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  In February 2000, the veteran sought an earlier 
effective date for the assigned 10 percent rating for 
pseudofolliculitis barbae.  Under pertinent legal authority, 
VA may reopen and review a finally adjudicated claim only if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  Hence, the Board has characterized the 
claim on appeal of entitlement to an effective date earlier 
than December 31, 1997, for the award of a 10 percent rating 
for pseudofolliculitis barbae as a claim to reopen.  

The Board is aware that, in a September 2003 supplemental 
statement of the case, the RO granted the veteran's petition 
to reopen his claim for service connection for residuals of a 
neck injury to include degenerative joint disease (previously 
adjudicated as a claim for a neck condition).  Regardless of 
what the RO has done, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a neck 
injury to include degenerative joint disease.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for residuals of a neck injury to include 
degenerative joint disease as a claim to reopen.  

Likewise, the Board notes that in a December 1998 rating 
decision, the RO denied the veteran's claim for service 
connection for lumbosacral strain.  The veteran was notified 
of the decision but did appeal and the decision became final.  
In March 2000, the veteran again filed a claim for service 
connection for lumbosacral strain.  In an August 2000 rating 
decision, the RO denied the veteran's claim on the merits 
without considering whether new and material evidence had 
been presented.  Hence, as with the neck disability claim, 
the Board has characterized the claim for service connection 
for lumbosacral strain as a claim to reopen.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

In a May 2000 rating decision, the RO denied the veteran's 
claim for service connection for irritable bowel syndrome.  
The veteran failed to perfect an appeal as to that issue.  In 
an October 2003 statement, the veteran again raised a claim 
for service connection for irritable bowel syndrome.  As the 
most recent claim for service connection for irritable bowel 
syndrome has not been adjudicated by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.  

(The decision below addresses the veteran's petitions to 
reopen his claims for service connection for lumbosacral 
strain; residuals of a neck injury to include degenerative 
joint disease; and an effective date earlier than December 
31, 1997, for the award of a 10 percent rating for 
pseudofolliculitis barbae; as well as whether there was CUE 
in a September 13, 1998, rating decision in which the RO 
assigned an effective date of December 31, 1997, for the 
award of a 10 percent rating for pseudofolliculitis barbae.  
Consideration of the underlying claims of service connection 
for lumbosacral strain and for residuals of a neck injury to 
include degenerative joint disease, as well as the remaining 
claims on appeal, is deferred pending completion of the 
development sought in the remand that follows the decision.)  


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the 
veteran's petition to reopen his claim for a neck condition.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's July 1993 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for lumbosacral 
strain.  Although notified of the denial that same month, the 
veteran did not appeal the decision.  

4.  Additional evidence associated with the claims file since 
the RO's December 1998 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

5.  On September 13, 1998, the RO awarded the veteran a 10 
percent rating for pseudofolliculitis barbae, effective 
December 31, 1997.  Although notified of the decision, the 
veteran did not file a timely appeal to the assigned 
effective date.  

6.  The veteran has not alleged with sufficient specificity 
that the correct facts, as they were then known, were not 
before the RO on September 13, 1998; or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision that denied the veteran's 
petition to reopen his claim for service connection for a 
neck condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the July 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for residuals of a neck 
injury to include degenerative joint disease (previously 
adjudicated as a neck condition) are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

3.  The December 1998 RO decision that denied the veteran's 
claim for service connection for lumbosacral strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

4.  Since the December 1998 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for lumbosacral strain are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

5.  The September 1998 RO decision that awarded a 10 percent 
rating for pseudofolliculitis barbae and assigned an 
effective date of December 31, 1997, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

6.  The veteran's petition to reopen his claim for an 
effective date earlier than December 31, 1997, for the grant 
of a 10 percent rating for pseudofolliculitis barbae is 
legally insufficient.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

7.  The claim of CUE in a September 13, 1998, rating 
decision, in which the RO assigned an effective date of 
December 31, 1997, for the grant of a 10 percent rating for 
pseudofolliculitis barbae, is not valid.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Petitions to Reopen Claims for Service Connection

In a July 1993 decision, the RO denied the veteran's petition 
to reopen his claim for service connection for a neck 
condition.  Additionally, in a December 1998 decision the RO 
denied the veteran's claim for service connection for 
lumbosacral strain.  The veteran was notified of both 
decisions, but did not appeal.  Thus, the decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
November 1998 and March 2000, the veteran sought to reopen 
his claims for residuals of a neck injury to include 
degenerative joint disease and for lumbosacral strain, 
respectively.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
(2001) provides that "new and material evidence" is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that 38 C.F.R. § 3.156(a) was revised.  However, that 
revision applies only to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a) (2006)).  
Given the November 1998 and March 2000 dates of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.  

Likewise, during the pendency of the veteran's appeal VA 
again revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-
52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  The Board notes that none of the 
revisions to the regulation, which relate to receipt of 
additional service department records, affects the veteran's 
pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claims 
now under consideration were the July 1993 and December 1998 
decisions.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In the July 1993 rating decision, the RO determined that 
there was a lack of competent medical evidence relating any 
claimed disability of the neck to the veteran's period of 
service or within one year of service.  Likewise, in the 
December 1998 decision, the RO determined that while the 
veteran had incurred a lumbosacral strain in service, there 
was a lack of any residual or current disability associated 
with such strain.  

Evidence added to the record since the RO's July 1993 and 
December 1998 rating decisions, in particular, includes a 
report of April 2001 VA examination.  The examiner, based on 
X-ray findings, diagnosed the veteran with degenerative joint 
disease of the cervical spine and lumbar spine.  The examiner 
opined that neither disability was related to the veteran's 
period of service.  

The Board finds that the above-noted additional evidence 
provides a basis for reopening the claims for service 
connection for residuals of a neck injury to include 
degenerative joint disease and for lumbosacral strain.  Such 
evidence is new in that it was not previously of record and 
is not cumulative or duplicative of evidence previously 
considered.  Furthermore, the evidence is also material for 
purposes of reopening.  Here, the Board notes that when the 
new evidence is viewed in relation to that evidence of record 
at the time of the July 1993 and December 1998 final RO 
decisions, it is relevant to the claims and is so significant 
that it must be considered to fairly decide the merits of the 
claims.  It addresses a medical nexus question that was not 
specifically addressed by the evidence previously of record.

While the report of April 2001 VA examination does not 
support the veteran's claims, there is no indication that 
"materiality" (under the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001) means as a matter of course 
that the evidence warrants a revision of a prior 
determination.  See Hodge, 155 F.3d at 1363.  Thus, to 
constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  Id.  

Therefore, as new and material evidence, in the form of the 
report of April 2001 VA examination, has been submitted, the 
criteria for reopening the claims for service connection for 
residuals of a neck injury to include degenerative joint 
disease and for lumbosacral strain are met.  

B.  Petition to Reopen Claim for Earlier Effective Date

In the September 13, 1998, rating decision at issue, the RO 
increased the veteran's rating for pseudofolliculitis from 
noncompensable to 10 percent.  It assigned an effective date 
of December 31, 1997, for the 10 percent rating.  

In reviewing the record, the Board finds that the veteran was 
properly notified of September 13, 1998, decision, by letter 
dated December 14, 1998.  The letter notified the veteran not 
only of the September 13, 1998, decision, but a subsequent 
December 7, 1998, decision in which the RO denied service 
connection for lumbosacral strain.  In this regard, the 
notice letter's "enclosures" included two rating decisions.  
The Board notes that in July 1999, the RO sent the veteran a 
letter informing him that he had not been notified of the 
September 13, 1998, decision.  Based on a review of the 
evidence, the RO's conclusion was incorrect.  

Following his notification in December 1998 of the September 
13, 1998, decision, the veteran did not file a timely appeal 
to the assigned effective date for the 10 percent award for 
pseudofolliculitis barbae.  Thus, that decision became final.  
In March 2000, the veteran filed a claim for an effective 
date earlier than December 31, 1997, for the 10 percent 
rating for pseudofolliculitis barbae.  

In cases where an appellant seeks to reopen a claim for an 
earlier effective date under 38 C.F.R. § 3.156, the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Lapier v. Brown, 5 Vet. App. 215 (1993), held 
that, even assuming the presence of new and material 
evidence, the reopening of a claim of entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See also 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2006); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the veteran did not 
timely appeal the September 13, 1998, RO decision in which 
the RO assigned an effective date of December 31, 1997, for 
the 10 percent rating for pseudofolliculitis barbae, the 
veteran would not be entitled to an earlier effective date 
for the 10 percent rating for pseudofolliculitis barbae even 
if he had presented new and material evidence.  See Lapier, 5 
Vet. App. at 216-17.  Consequently, his claim must be denied 
as legally insufficient.  

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, that is, whether 
the veteran had submitted new and material evidence to reopen 
his claim rather than whether he is entitled to prevail on 
the underlying merits, he has not been prejudiced by the 
Board's decision.  In conducting a de novo review and 
deciding the claim on the merits, the RO accorded the claim 
greater consideration than was warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand the case to the RO for consideration of 
the issue of whether the veteran has submitted new and 
material evidence with which to reopen the instant claim 
would be fruitless, and, in light of the law and regulations 
cited above, could not result in a determination favorable to 
the veteran.  See VAOPGCPREC 16-92 (July 24, 1992).  In this 
case, the law is dispositive.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Here, as the veteran's petition to reopen his claim for an 
earlier effective date lacks legal merit, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See e.g., Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).



C.  CUE in September 13, 1998, RO Decision

As indicated above, in the September 13, 1998, rating 
decision at issue, the RO assigned an effective date of 
December 31, 1997, for the award of a 10 percent rating for 
pseudofolliculitis barbae.  The veteran did not timely appeal 
the assigned effective date.  The veteran seeks an earlier 
effective date for the award of the 10 percent rating for 
pseudofolliculitis barbae on the basis of error by the RO in 
the September 13, 1998, rating decision.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2006).  

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2006).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

In the September 13, 1998, rating decision at issue, the 
relevant evidence of record consisted of a report of May 1998 
VA skin examination.  On the basis of the findings in that 
examination report, the RO increased the veteran's disability 
rating from noncompensable to 10 percent, assigning an 
effective date based on the veteran's date of claim for 
increase--December 31, 1997.  

The veteran's sole contention in this case is that medical 
evidence of record since the grant of service connection for 
pseudofolliculitis barbae, June 29, 1973, warrants the 
assignment of a 10 percent rating.  As such, the September 
13, 1998, RO decision incorrectly assigned the effective date 
of December 31, 1997, for the 10 percent rating for 
pseudofolliculitis barbae.  The veteran has not otherwise 
contended that the statutory or regulatory provisions extant 
at the time were not correctly applied, or that the correct 
facts as they were known at the time were not before the 
adjudicator.  Nor has he offered any other specific 
allegations as to why the September 13, 1998, rating decision 
was clearly and unmistakably erroneous.  At the best, the 
veteran's allegation is that the RO improperly weighed and 
considered the evidence.  As such, the Board finds that the 
veteran's arguments and/or allegations are inadequate to 
raise a valid CUE claim.  See Fugo, 6 Vet. App. at 44.  

The Board notes that, the effective date for an increased 
rating for disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if a claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).  The veteran's claim for a 
compensable rating for pseudofolliculitis barbae was denied 
by the Board in March 1983 and by the RO in July 1993.  Both 
those decisions are final based on the evidence then of 
record.  Furthermore, the rating decisions that considered 
the same issue prior to the March 1983 Board decision are 
subsumed in that Board decision.  See Donovan v. West, 158 F 
3d. 1377, 1381 (Fed. Cir. 1998) and VAOPGRPREC 14-95.

In this case, the record does not reflect any medical 
evidence pertaining to pseudofolliculitis barbae subsequent 
to the final July 1993 rating decision other than the report 
of May 1998 VA skin examination.  Thus, absent a showing of 
CUE in either the Board's March 1983 decision or the RO's 
July 1993 rating decision, the earliest effective date 
available to the veteran is December 31, 1997, the date of 
his claim for a compensable rating for pseudofolliculitis 
barbae.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the September 13, 1998, rating decision.  Here, the veteran 
has not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error, the result of the RO's 
September 13, 1998, rating decision would have been 
manifestly different.  In order to raise a valid claim of 
CUE, the claimant needs to provide specific reasons as to why 
any alleged error was outcome-determinative.  See Bustos, 179 
F. 3d at 1381.  Therefore, the Board finds that the veteran 
has not made a valid CUE claim with respect to the September 
13, 1998, rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  The claim must therefore be dismissed without 
prejudice to re-filing.  

With regard to VCAA consideration, given the parameters of 
the law surrounding CUE claims, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in an RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).  


ORDER

The criteria for reopening claims for service connection for 
residuals of a neck injury to include degenerative joint 
disease and for lumbosacral strain have been met; to this 
limited extent, the appeal is granted.  

The application to reopen a claim for an effective date 
earlier than December 31, 1997, for the award of a 10 percent 
rating for pseudofolliculitis barbae is without legal merit; 
the appeal of this issue is denied.

The claim that the September 13, 1998, rating decision was 
clearly and unmistakably erroneous in assigning an effective 
date of December 31, 1997, for a 10 percent rating for 
pseudofolliculitis barbae is dismissed without prejudice to 
re-filing.  




REMAND

In light of the Board's conclusion that the claims for 
service connection for residuals of a neck injury to include 
degenerative joint disease and for lumbosacral strain are 
reopened, the claims must be considered on a de novo basis.  
However, the Board finds that additional development of the 
underlying claims, as well as the other remaining claims on 
appeal, is warranted.  

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The Board notes that a review of the record reveals a March 
2001 notice letter.  In that letter, the veteran was notified 
of what he needed to submit to substantiate a claim for 
service connection.  Additionally, a September 2003 notice 
letter is also of record that is associated with the 
veteran's withdrawn claim for service connection for residual 
disability associated with Agent Orange exposure.  Otherwise, 
the Board finds the record does not include the necessary 
correspondence from the RO specifically addressing the VCAA 
notice and duty-to-assist provisions as they pertain to the 
veteran's remaining claims on appeal for secondary service 
connection, higher ratings, and earlier effective dates.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter(s) to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the Board notes that during his July 2006 
testimony before the undersigned Veterans Law Judge, the 
veteran identified having been treated at the VA Medical 
Center (VAMC) in Corpus Christi, Texas.  This treatment 
reportedly occurred following Hurricane Katrina in August 
2005.  Records associated with the reported treatment are not 
of record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on a number 
of the veteran's claims on appeal, the RO should attempt to 
obtain any records associated with the veteran's reported 
treatment at the Corpus Christi VAMC.  Likewise, the veteran 
should be requested to identify any relevant treatment for 
his disabilities at the New Orleans VAMC since June 2003.  

The Board also notes that the veteran is service connected 
for nasal trauma.  He claims that he suffers additional 
disability in the form of headaches, sinusitis/rhinitis, and 
nosebleeds as secondary to the nasal trauma.  A review of the 
medical evidence reflects an August 2002 treatment note in 
which a VA physician noted that the veteran had undergone a 
septoplasty in June 1999 for worsening symptoms of nasal 
congestion secondary to broken nose in 1971.  At the same 
time, the medical evidence reflects that the veteran has a 
severe allergy problem and suffers from allergic rhinitis.  
Given that the veteran may have secondary disabilities 
related to his service-connected nasal trauma, the Board 
believes that an additional medical examination and opinion 
regarding the current severity of the service-connected nasal 
trauma, along with the etiology of any diagnosed headaches, 
sinusitis/rhinitis, and nosebleeds would be helpful in 
deciding those particular claims on appeal.  

With respect to the veteran's scars, the Board notes that the 
veteran last underwent a scars examination in June 2003, some 
3 1/2 years ago.  At that time, no painful scars were 
identified on clinical evaluation.  During the July 2006 
hearing, the veteran reported that he experienced sensitive 
scars on his face and painful scars associated with his feet.  
The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as painful or sensitive 
scars.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Likewise, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  In light of the above, the Board 
believes that an additional medical examination regarding the 
current severity of the veteran's scars would be helpful in 
deciding those claims on appeal.  

With respect to the veteran's claim for dental and gum 
disease on appeal, in a June 2000 notice of disagreement, the 
veteran contended that he was seeking service connection for 
teeth and gum disease (pyorrhea).  At the above-noted Board 
hearing in July 2006, the veteran testified that he was 
suffering from pain in his teeth when chewing food, and 
appeared to relate this problem to dental work he had 
received while in service.  The Board notes that the 
veteran's service medical records reflect that he was treated 
for carious teeth in service, which also included capping of 
certain teeth.  At the time of filing his claim for dental 
and gum disease in February 2000, the veteran submitted an 
April 1975 VA dental record.  The record notes that a 
tentative treatment plan was to restore caries and extract 
teeth #'s 17, 18, and 32.  Tooth #17 was noted as impacted 
with a cyst.  A February 1986 VA dental treatment record was 
also submitted which notes that the veteran had teeth #'s 1, 
2, 16, 17, 30, and 32 extracted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150 (2006), such as impairment of the mandible, 
loss of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C. § 1712 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.381, 17.161 (2006).  In light of 
the veteran's service and post-service treatment history, the 
Board believes that the veteran should be afforded a current 
dental examination to identify any current dental conditions 
and their etiology.  Such an examination would be helpful in 
deciding the veteran's claim on appeal.  See 38 U.S.C.A. § 
5103A(d).

Under these circumstances, the RO should arrange for the 
veteran to undergo medical and dental examinations at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to either scheduled 
examination, without good cause, may result in a denial of 
his claims.  See 38 C.F.R. § 3.655(b) (2006).)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claims on appeal.

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should obtain from the Corpus 
Christi VAMC any available medical 
records pertaining to the veteran's 
reported treatment at that facility since 
August 2005, and from the New Orleans 
VAMC since June 2003.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should review the claims file 
and ensure, with respect to the claims 
remaining on appeal, that all 
notification (in particular, 
correspondence specifically addressing 
the VCAA notice and duty-to-assist 
provisions) and development procedures 
per the statutory provisions at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  See Dingess, supra.  This 
should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record 
pertaining to the remaining claims on 
appeal (e.g., records from the New 
Orleans VAMC since June 2003).  

3.  After securing any additional 
records, the veteran should be scheduled 
for VA dental and medical examinations to 
assess his current dental condition; the 
severity of his service-connected nasal 
trauma, and any secondary conditions of 
the nasal trauma; as well as his service-
connected scars.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the report of the 
examination(s) should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Dental Examination-The examiner should 
examine the veteran and identify any 
current dental conditions, to include any 
gum disease, and determine whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any identified condition is related to 
the veteran's active military service.  A 
specific diagnosis should be made with 
respect to each problem found, especially 
if periodontal disease is found.

Medical Examination-The examiner should 
examine the veteran and identify whether 
the veteran has headaches, 
sinusitis/rhinitis, and/or nosebleeds.  
He or she should then render an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
headaches, sinusitis/rhinitis, and/or 
nosebleeds is/are related to the 
veteran's period of military service, or 
that it (a) was caused or (b) is 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected nasal 
trauma disability.  If aggravation of any 
identified disability by the service-
connected nasal trauma disability is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  With respect to the nasal 
trauma disability, all manifestations of 
this service-connected disability should 
be set forth in detail.  The bases for 
any opinion provided should be explained 
in detail.  

Likewise, the examiner should evaluate 
the veteran's scars on his feet and face.  
Specifically, the examiner should 
identify any functional loss(es) caused 
by any service-connected scar.  
Additionally, the examiner must identify 
whether any scars are superficial, poorly 
nourished with repeated ulcerations or 
superficial, tender and painful on 
objective demonstration.  Likewise, the 
examiner must identify the area of the 
scarring in square inches or square 
centimeters.  The examiner must also 
identify whether any scars of the face 
are disfiguring.  In this regard, the 
examiner should identify visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips).  Likewise, the 
examiner must identify any of the 
characteristics of disfigurement 
identified in (Note 1) below.

Note 1-Scar 5 or more inches (13 or more 
cm.) in length.  Scar at least one-
quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent 
to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).  Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


